DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 and 10/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Liquid Crystal Display Device Configured For Speeding Up Gate Drive of Pixel Transistors.
Claim Objections
Claims 1, 6, 9 and 16 are objected to because of the following informalities:
As per claims 1 and 16, the limitation “the pixel transistor is an N-type transistor, has a gate coupled to the scanning line, has a source coupled to the signal line, and has a drain coupled to the pixel capacitor” should be “the pixel transistor is an N-type transistor having a gate coupled to a scanning line, having a source coupled to a signal line, and having a drain coupled to the pixel capacitor”.
As per claim 6, the limitation “the output circuit includes a switch circuit configured to couple the first wire or the second wire to each of the scanning lines multiple scanning lines based on the output signal from the shift register”.
As per claim 9, the meaning of “CMOS” needs to be recited in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 20110012932) in view of Lee (US 20100156928).
As per claim 1, Morimoto discloses a display device (Fig. 1; [0070]) comprising:
a display region (#100) in which multiple pixels (#110) each of which includes a pixel capacitor (#Cp) and a pixel transistor (#120) are arranged in a matrix of a row-column configuration in a first direction and a second direction intersecting the first direction ([0072]);
multiple scanning lines (#G1(1)-G2(n)) electrically coupled to the multiple pixels (#110) arranged in the first direction ([0071]-[0072]);
multiple signal lines (#S(1)-S(m)) electrically coupled to the multiple pixels (#110) arranged in the second direction ([0071]-[0072]; [0078]); and

the pixel transistor (#120) is an N-type transistor, has a gate coupled to the scanning line (#G), has a source coupled to the signal line (#S), and has a drain coupled to the pixel capacitor (#Cp; [0072]),
the display control circuit (#200) includes a drive signal generation circuit (#210) configured to generate a gate drive signal that controls the pixel transistor (#120) to be on and off ([0073]-[0074]),
a scanning line drive circuit (#400) configured to supply the gate drive signal to the scanning line ([0071]; [0076]), and a first wire (i.e., a first wire of #VH1 and of #VL11) through which the gate drive signal from the drive signal generation circuit (#210) is supplied to the scanning line drive circuit (#400; [0074]), and
the drive signal generation circuit (#210) includes a first potential supply circuit configured to supply, to the first wire, a first potential (i.e., -12V) equal to or lower than an off-potential of the pixel transistor (#120; [0074]),
a second potential supply circuit configured to supply, to the first wire, a second potential (i.e., -17V) lower than the first potential (i.e., -12V; [0074]),
a third potential supply circuit configured to supply, to the first wire, a third potential higher (i.e., +15V) than the first potential (i.e., -12V; [0074]).
However, Morimoto does not teach a fourth potential supply circuit configured to supply, to the first wire, a fourth potential higher than the third potential and equal to or higher than an on-potential of the pixel transistor.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the fourth potential supply circuit disclosed by Lee to the display device of Morimoto so as to supply, to the first wire, a fourth potential higher than the third potential for converting a level of a gate-on voltage supplied to the liquid crystal panel, according to setting information from a user or a moving image or still image characteristic of a currently displayed image (Lee: [0012]).
As per claim 3, Morimoto in view of Lee discloses the display device according to claim 1, wherein each of the multiple signal lines (Morimoto: #S(1)-S(m)) supplies a pixel signal to each of the multiple pixels (Morimoto: #110; [0071]-[0072]), and the fourth potential (Lee: i.e., 25 V) is higher than a fifth potential (Lee: i.e., 17 V) that is a voltage upper limit value of the pixel signal (Lee: [0054]).
As per claims 6 and 17, Morimoto in view of Lee discloses the display (semiconductor) device according to claim 1 (claim 16), wherein the display control circuit (Morimoto: #200) includes a second wire (Morimoto: #VL11) through which a gate-off signal that maintains the gate of the pixel transistor (Morimoto: #120) in an off-state is supplied to the scanning line drive circuit (Morimoto: #400; [0074]),
the scanning line drive circuit (Morimoto: #400) includes an output circuit (Morimoto: #420) which is coupled to each of the multiple scanning lines (Morimoto: 
the output circuit (Morimoto: Fig. 2, #420) includes a switch circuit (Morimoto: #SW1(1)-SW1(n)) configured to couple the first wire or the second wire to each of the scanning lines (Morimoto: #G1(1)-G1(n)) based on the output signal from the shift register (Morimoto: #410; [0079]-[0081]).
As per claim 14, Morimoto in view of Lee discloses the display device according to claim 1, wherein a terminal unit (Lee: Fig. 1, #9) for supplying power from an external power source to the display control circuit (Morimoto: #200) is provided in the non-display region (Lee: [0032]), and
the terminal unit (Morimoto: #210) (Lee: #9) includes a first potential terminal for supplying the first potential (Morimoto: i.e., -12V), a second potential terminal for supplying the second potential (Morimoto: i.e., -17V), a third potential terminal for supplying the third potential (Morimoto: i.e., +15V; [0074]), and a fourth potential terminal for supplying the fourth potential (Lee: i.e., 17 V to 25 V; [0054]).
As per claim 15, Morimoto in view of Lee discloses the display device according to claim 14, wherein each of the multiple signal lines supplies a pixel signal to each of the multiple pixels (Morimoto: #110), the fourth potential (Lee: i.e., 25 V) is higher than a fifth potential (Lee: i.e., 17 V) that is a voltage upper limit value of the pixel signal (Lee: [0054]), and the terminal unit (Lee: #9) also includes a fifth potential terminal for supplying the fifth potential (Lee: i.e., 17 V; [0054]).
As per claim 16, Morimoto discloses a semiconductor device (Abstract; Fig. 1; [0070]) comprising:

multiple scanning lines (#G1(1)-G2(n)) electrically coupled to the multiple units (#110) arranged in the first direction ([0071]-[0072]);
multiple signal lines (#S(1)-S(m)) electrically coupled to the multiple units (#110) arranged in the second direction ([0071]-[0072]; [0078]); and
a control circuit (#200) provided in a surrounding region enclosing the effective region (#100) and configured to control the transistor (#120) to be on and off through the scanning lines (#G1(1)-G2(n); [0073]-[0074]),
wherein the transistor (#120) is an N-type transistor, has a gate coupled to the scanning line (#G), has a source coupled to the signal line (#S), and has a drain coupled to the capacitor element (#Cp; [0072]),
the control circuit (#200) includes a drive signal generation circuit (#210) configured to generate a gate drive signal that controls the transistor (#120) to be on and off ([0073]-[0074]),
a scanning line drive circuit (#400) configured to supply the gate drive signal to the scanning line ([0071]; [0076]), and a first wire (i.e., a first wire of #VH1 and of #VL11) through which the gate drive signal from the drive signal generation circuit (#210) is supplied to the scanning line drive circuit (#400; [0074]), and

a second potential supply circuit configured to supply, to the first wire, a second potential (i.e., -17V) lower than the first potential (i.e., -12V; [0074]),
a third potential supply circuit configured to supply, to the first wire, a third potential higher (i.e., +15V) than the first potential (i.e., -12V; [0074]).
However, Morimoto does not teach a fourth potential supply circuit configured to supply, to the first wire, a fourth potential higher than the third potential and equal to or higher than an on-potential of the transistor.
Lee teaches a fourth potential supply circuit (Fig. 3, #24) configured to supply a fourth potential (i.e., 17 V to 25 V) equal to or higher than an on-potential of the transistor ([0033]; [0041]-[0042]; [0052]-[0054]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the fourth potential supply circuit disclosed by Lee to the display device of Morimoto so as to supply, to the first wire, a fourth potential higher than the third potential for converting a level of a gate-on voltage supplied to the liquid crystal panel, according to setting information from a user or a moving image or still image characteristic of a currently displayed image (Lee: [0012]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Lee in view of Yamazaki (US 20140015868).

However, the prior art of Morimoto and Lee do not teach the third potential is a ground potential.
Yamazaki teaches the third potential is a ground potential ([0155]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the third potential of Morimoto in view of Lee configured according to Yamazaki so as to provide the off-state current of an n-channel transistor when the potential of the gate is 0 V.
Allowable Subject Matter
Claims 4-5, 7-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a display device comprising a display region in which multiple pixels each of which includes a pixel capacitor and a pixel transistor, a display control circuit including a drive signal generation circuit configured to generate a gate drive signal that controls the pixel transistor to be on and off does not teach or fairly suggest a potential difference between the first potential and the fourth potential is set to be equal to or lower than a breakdown potential of the pixel transistor, a potential difference between the second potential and the fourth potential is set to be equal to or higher than a breakdown potential of the pixel transistor, the switch circuit includes a first switch and a second switch, the first switch being provided between the first wire and each of the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622